GRIFFIN, J.
Appellants, James Kardell and Daphne Kardell, have appealed the denial of an award of attorney’s fees for so-called “conflict counsel.” After examining the record, we find no error in the denial of fees.
Appellants also urge that the trial court erred as a matter of law in finding that they were not entitled to costs for appeal. We conclude that appellants have failed to demonstrate error. The purpose of the $7,000 cost application to transcribe the entire proceeding below is not apparent and is not explained.
AFFIRMED.
PLEUS and ORFINGER, JJ., concur.